Citation Nr: 1450521	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating (evaluation) for the service-connected residual scar between the 4th and 5th toes of the left foot (hereinafter "left foot scar").

2.  Entitlement to service connection for a left foot skin disorder (claimed as itching, discomfort, and fungus between the toes), to include as secondary to the service-connected left foot scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1979 to May 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to dependency benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2014 Declaration of Status of Dependents (VA Form 21-686c).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a left foot skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's left foot scar has been characterized by one superficial scar that is painful, measuring 0.3 square centimeters (0.048 square inches).

2.  For the entire initial rating period, the Veteran's left foot scar has not been characterized by burn scars, or other scars not of the head, face, or neck, that are at least 6 square inches (39 square centimeters); deep; unstable; or three or more scars that are unstable or painful.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a left foot skin disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the favor of the Veteran, the criteria for an initial disability rating of 10 percent, but no higher, for the left foot scar have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

2.  The criteria for service connection for a left foot skin disorder, to include as secondary to the left foot scar, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in May 2010, prior to the initial adjudication of the claims in September 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as the issue of a higher initial rating for a left foot scar comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the left foot scar, the Veteran was provided with a VA examination in June 2010 and a VA medical opinion was obtained in May 2014 (the reports of which have been associated with the claims file).  The Board finds that the VA examination report and VA medical opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The June 2010 VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  The May 2014 VA examiner offered opinions with supporting rationale as to whether the diagnosed Morton's neuroma was incurred in service or caused by the in-service left foot laceration.

With respect to the claim for service connection for a left foot skin disorder, the Board, as discussed in detail below, is denying service connection on the basis that the weight of the evidence demonstrates that the Veteran does not have a current left foot skin disability.  The Veteran was provided with a VA examination in June 2010 (the report of which has been associated with the claims file), at which the VA examiner noted that there was no evidence of pain (other than the service-connected scar), itching, or fungus upon physical examination and no pathology to render a diagnosis as to the claimed skin disorder.  While no VA medical opinion was obtained (because the June 2010 VA examiner found no current pathology to render a diagnosis), the Board finds that a VA medical opinion is not necessary for disposition of this issue because there is no current disability to which a competent medical opinion could relate any in-service injury, disease, or event, including symptoms in service.  There is also sufficient medical evidence in this case to make a decision with regard to this issue on appeal.  February 2009 and April 2013 private treatment records associated with the claims file note no complaints, findings, diagnoses, or treatment of a left foot skin disorder.    

At the June 2010 VA examination, the Veteran reported that the claimed skin disorder was intermittent and "comes and goes."  In an October 2014 written statement, the Veteran's representative contended that the June 2010 VA examiner's notation of no current skin disability was based upon the Veteran visiting at that time and on that day, implying that, had the Veteran been examined on a different day, the claimed left foot skin disorder would have been diagnosed.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  This case is distinguishable from Ardison.  Ardison involved a claim for an increased disability rating for service-connected tinea pedis.  The Court in Ardison found that the evidence of record indicated that the service-connected tinea pedia consisted of active and inactive stages during which the disorder improves and held that VA had failed in its duty of assist by not affording the Veteran a VA examination during the active stage of the tinea pedis.  In this Veteran's case, in contrast to Ardison, the issue is entitlement to service connection for a left foot skin disorder, rather than entitlement to an increased disability rating for an already service-connected disability.  This case is distinguishable from Ardison because, in this Veteran's case, the RO has separately developed, adjudicated, and denied the Veteran's service connection claim on the basis of no current disability as opposed to the facts of Ardison where service connection had already been granted (including a finding of the presence of a current disability) and the issue was entitlement to an increased disability rating.  As discussed in detail below, the Board finds that, based on the weight of the lay and medical evidence of record, the Veteran does not have a current left foot skin disability; therefore, an additional VA examination or medical opinion is not required to evaluate the disease in an "active stage."  Cf. Ardison, 6 Vet. App. at 408.

Further, in Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that, the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 
601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that the claimed left foot skin disorder is related to the in-service left foot skin laceration or residual scar or that the Veteran has a current left foot skin disability are the conclusory generalized lay statements of the Veteran, which are outweighed by medical evidence and contradicted by the other evidence of record.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA medical opinions are warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).      

The Veteran was offered an opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Initial Rating for Left Foot Scar

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.  

The Veteran is in receipt of a noncompensable initial disability rating for the service-connected left foot scar under 38 C.F.R. § 4.118.  Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the scar at issue is located on the Veteran's left foot; therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected left foot scar has been manifested by more severe symptoms than contemplated by the noncompensable disability rating initially assigned.  In the March 2010 claim, the Veteran asserted that the space between his little toe and fourth toe on the left foot was painful.  In the December 2011 substantive appeal (VA Form 9), the Veteran contended that he should be assigned a 10 percent rating for the service-connected scar because the size of the scar does not indicate the discomfort and pain between the fourth and fifth toe.  See also October 2014 written statement from the representative.  

The Veteran contended that he uses Advil and cream quite often for pain relief and the injury has worsened over the years "causing [him] to walk a different way" to compensate for that area of his left foot.  In a July 2012 written statement, the Veteran specifically stated that he did not wish to file a claim for service connection for an unusual gait.  The Veteran contended that he has a painful scar between the fourth and fifth toe on the left foot.  In an October 2014 informal hearing presentation, the representative contended that the Veteran' experiences constant pain, redness, and soreness from the left foot scar.

At the June 2010 VA examination, the Veteran reported subjective symptoms of pain, swelling, heat, and redness associated with the left foot scar.  The VA examination report notes a well-healed scar between the web of the fifth and fourth toes on the left foot, measuring 1.5 centimeters by .2 centimeters.  The examination report notes the texture of skin was normal; no tenderness in the scar on examination; no adherence to underlying tissue; no frequent loss of covering of the skin over the scar, i.e., no skin ulceration or breakdown over the scar; no elevation or depression of the surface contour of the scar on palpation; the scar did not result in limitation of motion or loss of function; and no area of induration and inflexibility of skin in the area of the scar.  The VA examination report notes that the scar was superficial (i.e., no underlying soft tissue or damage).  The VA examiner noted that the Veteran appeared minimally affected by the scar.  An April 2013 private treatment record notes that the Veteran reported some pain between the fourth and fifth toes when he works out.  

For the entire rating period, the left foot scar has been characterized by one superficial scar that is painful, measuring 0.3 square centimeters (0.048 square inches).  After a review of all the evidence, both lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, a 10 percent disability rating, but no higher, under Diagnostic Code 7804 for the service-connected left foot scar is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118.  

The Board further finds that a the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated during any part of the initial rating period.  As noted above, the Veteran's service-connected scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The June 2010 VA examination report notes that the Veteran's scar is superficial; therefore, Diagnostic Code 7801 is not applicable.  Id.  Further, as the Veteran's scar has been shown to be only 0.3 square centimeters (0.048 square inches), a compensable evaluation is not warranted under Diagnostic Code 7802.  Id.  

The June 2010 VA examiner included clinical findings indicating that the scar was not unstable.  As there is only one scar that is service connected and it is not unstable, higher ratings for multiple scars, or for a scar that is both unstable and painful, are not warranted under Diagnostic Code 7804.  Id.  

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected scar other than pain.  An April 2013 private treatment record notes that, following the Veteran's report of pain between the fourth and fifth toes on the left foot, physical examination revealed pain with palpation in the fourth interspace with a palpable mass that moves between the metatarsal heads with compression.  The private treatment record notes a diagnosis of Morton's neuroma, over pronation, and a left foot bunion.

A May 2014 VA medical opinion is that the diagnosed Morton's neuroma is less likely as not incurred in or caused by the in-service left foot laceration.  The VA examiner noted that, per review of medical literature, Morton's neuroma is an injury to the nerve between the toes that causes thickening and pain and commonly affects the nerve that travels between the third and fourth toes.  The VA examiner noted that, while the exact cause of Morton's neuroma is not known, choice of footwear appears to be a factor, i.e., high heels or tight or pointed-toed shoes.  The VA examiner opined that individuals with flat feet, high arches, or an abnormal position of the toes are more prone to developing Morton's neuroma; bunions and hammer toes are associated with Morton's neuroma; and some sports that involving running can increase the chance of developing Morton's neuroma.  Based on the above, the VA examiner opined that it is less likely than not that the current Morton's neuroma is related to the laceration the Veteran was treated for between his fourth and fifth toes during service.   

While VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, the Board may not ignore such distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The May 2014 VA medical opinion clearly notes that Morton's neuroma is not a symptom of the in-service laceration and does not attribute it to the service-connected left foot scar.  Rather the VA examiner specifically notes that the Veteran was diagnosed with (non-service-connected) over pronation and a left foot bunion, which are associated with (non-service-connected) Morton's neuroma.  The reasonable inference from the VA examiner's opinion is that the diagnosed Morton's neuroma is not related to the service-connected left foot scar.  As the evidence of record does not establish any symptoms or effects of the service-connected left foot scar, other than pain, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  38 C.F.R. § 4.118.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the left foot scar for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provide for disability ratings based on painful and unstable scars.  In this case, considering the lay and medical evidence, the Veteran's left foot scar is characterized by one superficial scar that is painful, measuring 0.3 square centimeters (0.048 square inches).  These symptoms are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  In this case, comparing the Veteran's disability level and symptomatology of the left foot scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left foot scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  A February 2009 private treatment record notes that the Veteran was working as an electronic technician.  The Veteran has not contended that he is unemployed because of his service-connected disabilities and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 

Service Connection for a Left Foot Skin Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has claimed service connection for a left foot skin disorder.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left foot skin disability; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

The contention liberally construed for the Veteran is that his claimed left foot skin disorder is related to active service or associated with the service-connected left foot scar.  In the March 2010 claim, the Veteran contended that he has painful itching, discomfort, and fungus on the left foot that impairs the ability to walk distances.  In an October 2014 written statement, through the representative, the Veteran contended that he continues to experience itching, discomfort, and fungus between the toes that affect the ability to walk long distances.  The Veteran contended that the left foot skin disorder was directly caused by the in-service laceration between the fourth and fifth toes that caused the service-connected left foot scar.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current left foot skin disability.  At the June 2010 VA examination, the Veteran contended that the space between his fourth and fifth toes has been very soft, itchy, and irritating throughout the years since the in-service laceration in 1981.  The Veteran reported that his skin disorder "comes and goes" and the left web area between the fourth and fifth toes becomes soft, red, and itches.  The Veteran reported he treated the claimed disorder with Advil, keeping the foot clean, and over-the-counter fungal cream.  The Veteran reported that the claimed skin disorder was intermittent and worsened occasionally after working out and with athlete's foot.  The June 2010 VA examination report does not demonstrate a current left foot skin disability.  The VA examiner noted no evidence of tinea on examination and that, while the Veteran described a history of a rash between the fourth and fifth toes that is responsive to antifungal cream, there was no pathology to render a diagnosis, including no evidence of pain, itching, or fungus on the left foot.  

The Veteran has not sought VA treatment for any left foot skin symptomatology.  February 2009 and April 2013 private treatment records associated with the claims file note no complaints, diagnoses, findings, or treatment of a left foot skin disorder.  The February 2009 private treatment record notes that the Veteran's musculoskeletal system was clinically normal.  The April 2013 private treatment record notes that the Veteran reported foot pain between the fourth and fifth toes, but did not report any itching, fungus, discomfort, or other skin disorder of the left foot.  The April 2013 private treatment record notes no diagnoses, treatment, or findings of a left foot skin disability.  The private treatment record notes that no skin rash or prominent lesions were noted upon examination.

The Board has weighed the Veteran's statements that he has a current left foot skin disability and finds his current statements made in connection with a claim for benefits to be of lesser probative value than the earlier, more contemporaneous histories some of which were made for treatment purposes, and which do not include any lay report of history or complaints of left foot skin disorder or show findings of a left foot skin disorder.  Additionally, findings during private treatment and examination of the feet for treatment purposes are negative for findings of a left foot skin disorder.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of a current left foot skin disability.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a left foot skin disability at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See also Waters, 601 F.3d 1274 (stating that there must be "medically competent" evidence of a current disability) (emphasis added).

Moreover, even if it were concluded that the Veteran had a left foot skin disability, the evidence does not show any signs of a left foot skin disability either in service or for many years after service.  While service treatment records indicate the Veteran had a laceration between the fourth and fifth toes during service, service 

treatment records do not reflect any diagnosis, complaints, or treatment for a skin disorder or any skin symptomatology.  The March 1982 service separation physical notes that the Veteran's feet were clinically normal and, on an associated report of medical history, the Veteran denied any history or current foot trouble.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Further, the only evidence linking the claimed skin disorder to the Veteran's service, the in-service laceration, or the service-connected left foot scar are the conclusory generalized lay statements made by the Veteran.  See Colantonio at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters at 1278 (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion of an etiological nexus between the service-connected scar and the claimed left foot skin disorder (assuming, arguendo, there is a left foot skin disorder), as the complex relationship between a stable nonfungal, scar and a fungal skin disorder that also affects other toes is not susceptible to lay observation.  The Veteran has not even entered a contention as to how the healed, covered left foot scar may be affecting the claimed foot skin disorder, including in such a way capable of causing permanent worsening.  As such, there is no competent evidence of record even suggesting a causal relationship between the claimed left foot skin disorder and the service-connected left foot scar.   
  
For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left foot skin disability.  Because the Veteran does not have a current left foot skin disability, service 

connection on a direct basis and as secondary to the service-connected left foot scar is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 10 percent, but no higher, for the service-connected residual scar between the 4th and 5th toes of the left foot is granted.

Service connection for a left foot skin disorder, to include itching, discomfort, and fungus between the toes, to include as secondary to the service-connected left foot scar, is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


